249 F.3d 336 (5th Cir. 2001)
AT&T COMMUNICATIONS OF THE SOUTHWEST, INC.; ET AL., Plaintiffs,AT&T COMMUNICATIONS OF THE SOUTHWEST, INC.; TAYLOR COMMUNICATIONS, INC., Plaintiffs-Appellees,v.CITY OF DALLAS, TEXAS, Defendant,SOUTHWESTERN BELL TELEPHONE COMPANY, Appellant.CAPROCK COMMUNICATIONS CORP.; GOLDEN HARBOR OF TEXAS, INC.; WESTEL, INC., Plaintiffs-Appellees,v.CITY OF DALLAS, TEXAS, Defendant,SOUTHWESTERN BELL TELEPHONE COMPANY, Appellant.SPRINT COMMUNICATIONS COMPANY, LP, Plaintiff-Appellee,v.CITY OF DALLAS, TEXAS, Defendant,SOUTHWESTERN BELL TELEPHONE COMPANY, Appellant.
No. 99-11397
UNITED STATES COURT OF APPEALS, FIFTH CIRCUIT
April 17, 2001

Appeals from the United States District Court for the Northern District of Texas
ON PETITION FOR REHEARING
Before HILL,* JOLLY, and BENAVIDES, Circuit Judges.
E. GRADY JOLLY, Circuit Judge:


1
The petition for rehearing filed by Sprint Communications Company is DENIED.


2
On March 26, 2001, Teligent, Inc. submitted a letter requesting a correction in the language of the March 15, 2001 opinion in this case.  Treating the letter as a petition for rehearing, the petition is granted as follows:  Footnote ** will be added after the first sentence of the first paragraph.  This footnote will read as follows:


3
Southwestern Bell filed a motion to dismiss its appeal against Teligent, Inc. ("Teligent"), which this court granted on March 30, 2000.  Thus, the judgment in favor of Teligent is not affected by this appeal.


4
In all other respects, the opinion remains unchanged, and all other relief is DENIED.



NOTES:


*
      Circuit Judge of the Eighth Circuit, sitting by designation.